IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                        )      DIVISION ONE                     o        COO
                                                                                             o

                                                                                         —il     '
             Respondent,
                                                                                    n


                                                                                JT-
                                                                                        5^o1
                                                                                        —f
                                        )      No. 69522-3-1                            m        •
                                                                                ae      o?,
                   v.
                                                                                ro
                                                                                        ~n.J -
                                        )      UNPUBLISHED OPINION                      .-s-^r
DOUGLAS MATHEW STEELMAN,                                                        3s.
                                                                                =E
                                                                                        5Er~
                                                                                O
             Appellant.                 )      FILED: January 21, 2014
                                                                                CO
                                                                                en      £""••<


      Dwyer, J. — We will not ordinarily entertain an appeal of an issue where

no effective relief can be given. Such an issue is moot. Where the sole issue

raised on appeal is moot, the appeal should be dismissed. As that describes the

circumstances herein, we dismiss the appeal.

                                        I


      In 2011, juvenile Douglas Steelman pleaded guilty to one count of child

molestation in the second degree. The juvenile court sentenced Steelman under

the Special Sex Offender Disposition Alternative (SSODA) and placed him on
community supervision for 24 months. On August 29, 2012, Steelman was cited
for the seventh time for violating the terms of his community supervision. On that

date, Steelman's probation counselor moved for modification ofthe disposition
order, based on the following violations, which all occurred on August 28, 2012:
(1) Steelman failed to meet with his probation counselor as scheduled, (2)
No. 69522-3-1/2



Steelman had unsupervised contact with a child 24 months younger than him,

and (3) Steelman was jailed for a D.U.I.

       On September 14, 2012, the juvenile court found that Steelman had failed

to meet with his probation counselor as scheduled, and imposed 30 days'

confinement. The juvenile court continued the hearing on the remaining two

violations until October 5.

       On October 5, 2012, the juvenile court found that Steelman had

unsupervised contact with a child 24 months younger than him and was jailed for

a D.U.I., both in violation of his SSODA conditions, and imposed 30 days

confinement. The juvenile court suspended the imposition of the confinement for

120 days. The 120-day period has lapsed. The 30-day confinement sanction

from October 5, 2012 was never imposed. Steelman's term of supervision has

also ended. Thus, the 30-day sanction will never be imposed.

                                           II


       Steelman assigns error to the juvenile court's determination that it had the

authority to impose the 30-day confinement sanction. However, given that the

30-day sanction will never actually be imposed, the parties agree that Steelman's

appeal is moot. Nevertheless, Steelman contends that this appeal presents an

issue of significant public interest, thus warranting review. It does not.

       "A case is moot if a court can no longer provide effective relief." Orwick v.

City of Seattle, 103 Wn.2d 249, 253, 692 P.2d 793 (1984).

       In general, a case presenting a moot issue on appeal is dismissed.
       City of Seattle v. Johnson, 58 Wn. App. 64, 66-67, 791 P.2d 266


                                         -2-
No. 69522-3-1/3



       (1990). A case is not moot if the court can still provide effective
       relief. State v. Turner, 98 Wn.2d 731, 733, 658 P.2d 658 (1983).

State v. Sansome. 127 Wn. App. 630, 636, 111 P.3d 1251 (2005). In this case,

no effective relief can be provided. The case is moot.

       In rare cases, an appellate court may exercise its discretion and address a

moot issue where "matters of continuing and substantial public interest are

involved." Sorenson v. City of Bellinqham, 80 Wn.2d 547, 558, 496 P.2d 512

(1972); Sansome, 127 Wn. App. at 636. "This exception to the general rule

obtains only where the real merits of the controversy are unsettled and a

continuing question of great public importance exists." Sorenson, 80 Wn.2d at

558.

       We look to the following factors to determine whether a moot issue

warrants review: "(1) whether the issue is of a public or private nature, (2)

whether an authoritative determination is desirable to provide future guidance to

public officers, and (3) whether the issue is likely to recur." State v. Veazie, 123

Wn. App. 392, 397, 98 P.3d 100 (2004).

       The issue raised in this case is not one on which trial courts require

guidance, nor is it likely to recur. A pertinent statute and existing case law

discuss whether a juvenile court has authority to impose more than 30 days'

confinement for all prehearing violations of a disposition order. RCW

13.40.200(3) ("Penalties for multiple violations occurring prior to the hearing shall

not be aggregated to exceed thirty days' confinement."); State v. Barker, 114 Wn.
App. 504, 507-08, 58 P.3d 908 (2002). Thus, a decision on the merits of this
No. 69522-3-1/4



case would not meet our standards for publication. See RCW 2.06.040. Indeed,

this appeal does not present an issue "where the real merits of the controversy

are unsettled." Sorenson, 80 Wn.2d at 558. A case has not been made that we

should exercise our discretion to review the merits.

      The sole issue raised in this appeal is moot. The appeal is therefore

dismissed.




We concur:




                                             fe^W